     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                      )       Case No.: 1:18-cv-01086-BAM
13   RAMONA VALDEZ PINEDA,                            )
                                                      )
14                    Plaintiff,                      )       STIPULATION AND ORDER FOR AN
                                                      )       EXTENSION OF TIME OF 7 DAYS FOR
15          vs.                                       )       DEFENDANT’S RESPONSE TO
     NANCY A. BERRYHILL,                              )       PLAINTIFF’S OPENING BRIEF
16   Acting Commissioner of Social Security,          )
                                                      )
17                                                    )
                      Defendant.                      )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 7 additional days to respond

22   to Plaintiff’s opening brief. The current due date is June 14, 2019. The new due date will be

23   June 21, 2019.

24          This is Defendant’s first request for an extension of time and the second request in this

25   case overall. There is good cause for this request. Since the filing of Plaintiff’s opening brief,

26   Defendant’s counsel has worked on about 12 district court and bankruptcy matters, some of

27   which required more time to complete than anticipated, particularly in the last two weeks.

28


                                                          1
 1          Thus, Defendant is respectfully requesting additional time up to and including June 21,
 2   2019, to respond to Plaintiff’s opening brief. This request is made in good faith with no
 3   intention to unduly delay the proceedings.
 4
 5                                                Respectfully submitted,
 6
     Date: June 12, 2019                          OSTERHOUT DISABILITY LAW, LLC
 7
                                                  s/ Karl E. Osterhout by C.Chen*
 8                                                (As authorized by email on 6/12/2019)
                                                  KARL E. OSTERHOUT
 9
                                                  Attorneys for Plaintiff
10
     Date: June 12, 2019                          MCGREGOR W. SCOTT
11                                                United States Attorney
12
                                                  By s/ Carolyn B. Chen
13                                                CAROLYN B. CHEN
                                                  Special Assistant U. S. Attorney
14
15                                                Attorneys for Defendant

16
17                                                        ORDER
18          Pursuant to the parties’ stipulation, and good cause appearing, Defendant shall have an
19   extension of time to file a response to Plaintiff’s Opening Brief. Defendant’s response shall be
20   filed on or before June 21, 2019. All other deadlines in the Court’s Scheduling Order shall be
21   modified accordingly.
22   IT IS SO ORDERED.

23      Dated:     June 13, 2019                             /s/ Barbara    A. McAuliffe           _
24                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                     2
